Title: 15 Tuesday.
From: Adams, John
To: 


       Consider, for one minute, the Changes produced in this Country, within the Space of 200 years. Then, the whole Continent was one continued dismall Wilderness, the haunt of Wolves and Bears and more savage men. Now, the Forests are removed, the Land coverd with fields of Corn, orchards bending with fruit, and the magnificent Habitations of rational and civilized People. Then our Rivers flowed through gloomy deserts and offensive Swamps. Now the same Rivers glide smoothly on through rich Countries fraught with every delightful Object, and through Meadows painted with the most beautyful scenery of Nature, and of Art. The narrow Hutts of the Indians have been removed and in their room have arisen fair and lofty Edifices, large and well compacted Cities.
      